—Order, Supreme Court, Bronx County (Alan Saks, J.), entered January 23,1996, which denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Summary judgment was properly denied, there being questions of fact whether appellants’ nonprofessional employees failed to gather all necessary information relating to plaintiffs MRI test, whether they acted outside the scope of their employment and training by determining what type of MRI scan to perform without prior consultation with the supervising radiologist and whether they provided the interpreting radiologist with all of the information they did have. Concur—Rosenberger, J. P., Ellerin, Rubin and Kupferman, JJ.